   

 

ase 20-10343-LSS Doc 4419 Filed 05/18/21 Page1of2

FILED OMe U3 siete
is pak Xs Fee Se Wersterr

   

F
U.S. BANKRUPT C y

   
 
 
  
 

Yor wy attorney
sr Aprs/ 26, 262),
stata shwh write. geu a /etfer
obout ws AAT happened Fo MC aS a Bey Scoot
when DL was & yerles old a ~ summer

CAMP (@B Camp Noon tern. Kure sre Pt ts held

Fe,

Wet] ifs been 62 YtAs Skis Month.
Mat Z heve beer Sainking glodIt what
happened +e me for 7 rights. feeple
call sé sexval Abuse, LT 2a// ‘tmgles Teton.

od shovld have 2 Copy of My

sfate ment Cf 62 able to reterence ct
to MY NGMmMe HH rov9 h ny @ Elerne ¥ Ot
Yee dockKef no. Z/( DUT: below

ZL don't art fo (ehesh VY statement
w hen— YodD Car jeeAad (~4 What LZ
WANt+ to de is pot Talk a-rwete eboot
What happened to me as ehttle boy, bot
fell you how it hes afReted me LK cough
my C; #2.

As ateeneger DL had issvse she we rjag vs AA
offer boys after phy sed,
As aL Aony veteran TC” hed issues 1s fOr
being around naked people Showering £5
Ya.ree YeAcs /921-/97¢

    
ase 20-10343-LSS Doc 4419 Filed 05/18/21 Page 2 of 2

 

As co edueJ/F wey fime TFT see a
SeweT abuse acrest en +, News POG EMS,
Devving Dovs nw the road Vt CH Zar

and seeing @& Yoong Man WA) LIN F,

w onder ing ‘F his y's a tO Ger home
Ones

= Henri ou See oOo onderstand What
Fo mean. ,mere hasrt beern_e day Go

by jw bo Years fret Ddonrt trent
artodt -€, pt tea l<xes hardly noHu ag fo
tegen +Qose thought oT 10 ase seo Nidts,

JD don? zare aboot fhe Lis, Comps
Phe law's or Me Morey. The only
War this 1S Going tO Ga chy 1S wWhea_
| Z— PEs :

The Money What a fav hi, pou! to You
Compasate a men that G5 GO yerrs of
LhinKing abit, wnat happened fo fire when
he was 8 YCAIS ald

The lest 32 or ¥ months Pes beer—
extremely hard er me with She emails
Gna sUcA, Somtimes TD witahed 2 waolt
pursved this, <E sust Wand ry to end.

<=
= 13, 2.02)

PLR Ase den't Pu blesA MY AGrrne,

   

 
